    Case:
    Case:1:20-cv-06316
          1:20-cv-06316Document
                       Document#:
                                #:16-6
                                  14-5Filed:
                                       Filed:12/01/20
                                             11/23/20Page
                                                      Page11of
                                                            of11PageID
                                                                PageID#:118
                                                                       #:94


                                                                                         Exhibit 3




                                                                   3. Service Type                             C Priority Mai U�
                                                                   D Aoo!t Sigooture                           LI Reg,stoted Mall'"
                                                                   0       �,gn,rlin AesUk:tl'd DelMlry        C=edMail�
                                                                     Certlied M�
                                                                   D c.,tt1led Mall Fles1n;tod o.tivery        O Return Rlc:el{lt !or

          , �=�                                  ��
                                                                   O Co�on De,'11,ery                               M-
    ---;.--�               ., =-
              , == -=,,._=c""""'         =
                                    · =-.-----io
                                 = ==                                           DeUvery �1.,;1      °'*'"'Y    O SlgM!ure Conflrmat,oo'M
                                                                                                               a Sognaun eonrinnatlon
           701B 3090 0001 9073 73B2                                            ail Restrlcted ��                    Restr,cled o.llvery
                                                                       ·- -¥JI
     PS Form 3811, July 2015 PSN 7530-02-000-9053                                                             Domest,c: Return Receipt




     • Print your r                                                                                                                  ••
        so that we can rettlrn the card to yoo                     lf..;'..-c!�..,.,�Ju,"6'\,.��,,_l,U�
                                                                       B.     e 8d by (Printer:! Name) C. Date o1
     • Attach this card to the back of the mailpiece,                                                                               Delivery


                                                                                              , =�c----
        or on the front if space permits.
     I. Article Add<es$&d to·    --                               :;c =�c=,=,.=.=,=-
                                                           ., ::::c....,.
                                           ---·----·1 C�D==,�-                          , . L=,c.o,cs
                                                                                   , == -
     c,.1'1 A-C r:-:f. Pt- c .                                            11 YES, enter delivery address below:              D No


     7,�l�·f<t>rfp�f06
     Vi ( Ck(, -n. r. 0 �..o-
                         0

                                                                                                                D Priority Miiil �
          lllllllll llll llllll ll1l llllill II lllll l l1II Ill                                                u Rogistared Mall''"
                                                                                                                0   :,,s�-      Ma,I R�tricted
            9590 9402 5043 9092 6628 73
                                                                                                                O Return Roce<pt for
                                                                                                                  Mllrdwldu,.,
                                                                                                                O Sognat-Confrmallon""'
                                                                                                                    ........,.....,
                                                                                                                D $,gnatUIII Conflmlatlon


     PS Form 3811, July 2015 PSN 7530·02·000-9053                                                             Oo.-Mstic Return Receipt




'
